Citation Nr: 1235219	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  11-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased dependency and indemnity compensation (DIC) rate based on C.R. being a dependent for Department of Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  He died in July 2006.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2011, a statement of the case was issued in May 2011, and a substantive appeal was received in June 2011.

The appellant presented testimony at an RO hearing in August 2011, and a transcript of the hearing is associated with his claims folder.  


FINDING OF FACT

C.R., the appellant's and Veteran's grandson, is not the Veteran's child.


CONCLUSION OF LAW

The criteria for entitlement to an increased dependency and indemnity compensation (DIC) rate based on C.R. being a dependent for Department of Veterans Affairs (VA) benefits purposes have not been met.  38 U.S.C.A. § 101(4), 1115, 1311 (West 2002); 38 C.F.R. §§ 3.310, 3.57 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. § 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that the May 2011 Statement of the Case (SOC) included the laws and regulations pertaining to the definition of a child for the purpose of VA benefits. The appellant submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence which needs to be obtained. 

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Dependency

A July 2006 decision awarded the appellant DIC benefits as the surviving spouse of the Veteran based upon her claim for service connection for the cause of the Veteran's death.  In January 2011, the appellant requested additional dependency and indemnity compensation based on her having custody of C.R. while C.R.'s father, who is the son of appellant and the Veteran, is in prison.  

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. § 1310, 1311 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5(a) (2011).  Under 38 C.F.R. § 3.10(e), an increase may be paid in addition to the basic monthly DIC rate if the surviving spouse has one or more children of the deceased Veteran under the age of 18, in which case the DIC rate will be increased by the amount set forth in 38 U.S.C.A. § 1311(b) for each child.  38 C.F.R. § 3.10(e)(1)

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2011). 

The term "adopted child" is defined as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement. The term includes, as of the date of death of a Veteran, such a child who (1) was living in the Veteran's household at the time of the Veteran's death, and (2) was adopted by the Veteran's spouse under a decree issued within two years after August 25, 1959, or the Veteran's death, whichever is later, and (3) was not receiving from an individual other than the Veteran or the Veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  See 38 C.F.R. § 3.57(c).

In this case, the appellant states through January, February, August, and September statements that her grandson, C.R., who was born in February 1998, has been in her custody because his father, who is the son of appellant and the Veteran, is in prison under a 6-year sentence, and C.R. is not in his mother's care.  She has indicated that the Veteran did not adopt C.R. prior to his death.  C.R. is not living with his mother.  The appellant has custody of C.R. under a state kinship program until his father's release from prison.  She and the Veteran had been C.R.'s foster parents in the past.  She conceded in August 2011 testimony that C.R. is not the Veteran's child, was not adopted by the Veteran prior to his death, and apparently has not been adopted by her.  She hopes for VA assistance as it is financially difficult for her to care for C.R. without such assistance merely with her DIC compensation and the funds from the state kinship program. 

All relevant evidence contained in the claims folder and available on Virtual VA (VA's electronic data storage system) has been considered.  The Board is sympathetic to the appellant's plight, and the Board commends the appellant for her great and continuing initiative in caring for her grandchild.  However, the law does not allow for an increased DIC rate based upon her caring for and having custody of her grandson C.R. in this case, based on her participation in the kinship program or her financial circumstances, or based on the Veteran and her being C.R.'s foster parents in the past.  C.R. is not the Veteran's child, was not adopted by the Veteran, and was not living in the Veteran's household at the time of his death and then adopted by the appellant within the required 2 years after the Veteran's death.  

Therefore, C.R. does not qualify as a dependent child for VA benefits purposes.  Although the Board sympathizes with the appellant's argument and her financial situation, it is bound to follow the law, and the law does not allow for an increased DIC rate under these circumstances. 

The law pertaining to eligibility for an increased DIC rate is dispositive of this issue; therefore the appellant's claim must be denied because of the absence of legal entitlement under the law.  See Sabonis, 6 Vet. App. 430 (1994).









ORDER

Entitlement to an increased dependency and indemnity compensation (DIC) rate based on C.R. being a dependent for Department of Veterans Affairs (VA) benefits purposes is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


